Per Curiam.

This was an action for the possession of personal property, namely: wheat. The suit was commenced before a justice; judgment for the plaintiff before the justice, and also in the Circuit Court, to which an appeal was taken.
There does not appear to have been any pleading filed, or motion made, touching the validity of the complaint or writ.
The questions sought to be pressed here have reference to validity of the complaint and sufficiency of the evidence.
It is too late to present now, for the first time, the points raised upon the former question, and, as to the latter, the record is not in such form as to enable us to say that the whole evidence is therein contained.
The judgment is affirmed, with 5 per cent. damages and costs.